Citation Nr: 0315340	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  98-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March to September 1961 and from October 1961 to August 
1962, with additional inactive duty training (INACDUTRA) with 
the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 and January 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no evidence that the appellant's 
coronary artery disease is related to his periods of ACDUTRA, 
or that he sustained a myocardial infarction during 
INACDUTRA.

3.  The preponderance of the evidence is against a finding 
that the appellant's bilateral hearing loss or tinnitus is 
related to his periods of ACDUTRA, or that he sustained 
acoustic trauma during ACDUTRA.




CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
during ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.6 (2002).

2.  Bilateral hearing loss was not incurred in or aggravated 
during ACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304 (2002).

3.  Tinnitus was not incurred in or aggravated during 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the appellant was 
informed of the evidence needed to substantiate his claim for 
service connection for coronary artery disease by means of 
the May 1997, June 1997, and August 1997 rating decisions, 
the August 1998 Statement of the Case, and the December 1998, 
May 1999, January 2000, March 2000, and November 2000 
Supplemental Statements of the Case.  As to his claims for 
service connection for hearing loss and tinnitus, the 
appellant was informed by means of the January 2000 rating 
decision, the March 2000 Statement of the Case, and the 
November 2000 Supplemental Statement of the Case.

In the rating decisions, the appellant was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to substantiate his claims.  
In the Statements of the Case, the RO notified the appellant 
of all regulations pertinent to his claims, informed him of 
the reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  

In addition, the Board sent a letter to the appellant in 
March 2003 that informed him of the change in the law 
regarding service connection for coronary artery disease.  
The veteran was specifically requested to provide 
documentation that he was serving on inactive duty training 
or active duty for training at the time of his alleged 
myocardial infarction.  The veteran did not respond to this 
letter.  Therefore, the Board finds that the rating 
decisions, Statements of the Case, Supplemental Statements of 
the Case, and related letters provided to the appellant 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the appellant's Army National Guard medical 
records, numerous private medical records, VA treatment 
records, and lay statements.  The appellant also was afforded 
VA examinations and presented testimony at a personal hearing 
before the Board.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

Generally, service-connected compensation benefits are 
benefits provided by the VA to "veterans" who performed 
"active service."  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2) (West Supp. 
2002); 38 C.F.R. § 3.1(d) (2002).  "Active military, naval, 
or air service" is defined as active duty, any period of 
ACDUTRA during which the individual was disabled or died from 
a disease or injury incurred or aggravated in line of duty, 
and any period of INACDUTRA during which the individual was 
disabled or died from an injury incurred or aggravated in 
line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

In other words, service connection may be established for 
disease or injury incurred or aggravated during either active 
duty or ACDUTRA or for residuals of an injury, but not 
disease, incurred or aggravated during INACDUTRA.  See 38 
U.S.C.A. §§ 101(24), 1131; 38 C.F.R. §§ 3.6, 3.303.  
Additionally, until "veteran" status is established for a 
period of active duty for training or inactive duty training, 
the presumption of soundness, presumption of aggravation, and 
the doctrine of the benefit of the doubt are not for 
application as to periods of ACDUTRA or INACDUTRA.  See 
Laruan v. West, 11 Vet. App. 80, 85 (1998); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  

During the pendency of this appeal, the definition of 
"active military, naval, or air service" found at 38 
U.S.C.A. § 101(24) was amended by Pub. L. 106-419, § 301(a) 
in November 2000.  This law was amended to provide that 
inactive duty training also qualifies as "active military, 
naval or air service," if an individual was disabled or died 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during the training.  See 38 
U.S.C.A. § 101(24) (West Supp. 2002); 38 C.F.R. § 3.6 (2002).  

Regarding service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

A.	Coronary artery disease

The appellant contends that he sustained a myocardial 
infarction in February 1983 while attending weekend drill 
with the Oklahoma National Guard.  The appellant's Army 
National Guard medical records include December 1960 and 
August 1961 examinations that were completely negative for 
any relevant defects or diagnoses.  In a June 1962 
examination, the appellant reported a history of pain or 
pressure in the chest.  The examiner documented that the 
chest pain work-up was negative.  Finally, a December 1983 
examination contained no cardiovascular complaints, findings, 
or diagnoses.  

Records from Edmond Memorial Hospital show that the appellant 
was admitted in February 1983 with a 36-hour history of 
severe chest pain.  The chest pain began on a Saturday while 
the appellant worked as a mechanic at Wal-Mart and continued 
through the next day.  The appellant reported intermittent 
chest pain for the past 2 to 3 months, but no previous 
history of heart disease.  The impression was chest pain, 
etiology uncertain; rule out esophagitis versus myocardial 
injury.  At that time, the appellant was transferred to Mercy 
Hospital.  While hospitalized at Mercy Hospital, the 
appellant had cardiac catheterization performed and was 
diagnosed with double vessel coronary artery disease.  He 
thereafter underwent a double vessel coronary angioplasty.  

Subsequent medical records show that the appellant continued 
to receive treatment for his coronary artery disease.  The 
appellant was admitted with chest pain to Medical Plaza 
Hospital in August 1987.  It was noted that he had received 
no additional medical care since his 1983 hospitalization, 
and that the appellant had no documented history of a 
myocardial infarction.  A cardiac catheterization confirmed 
the presence of 2-vessel obstruction.  

Additional medical records include a January 1989 
cardiovascular evaluation from Texoma Cardiology Associates, 
a September 1989 VA clinical record, a September 1989 
hospitalization report from Barton County Memorial Hospital, 
and a June 1991 stress test report from Thomas E. Cochran, 
M.D.  These records all show that the appellant continued to 
be treated for unstable angina and coronary artery disease.  
No records include any documentation of a myocardial 
infarction. 

In January 1992, Gerald B. Lee, M.D., evaluated the appellant 
and determined that he was completely disabled due to his 
coronary artery disease.  In August 1996, the appellant 
underwent a carotid endarterectomy due to left carotic artery 
stenosis at the VA Medical Center.  The appellant was 
admitted to Freeman Hospital in January 1997 and diagnosed 
with acute inferior myocardial infarction.  He underwent 
surgery for coronary atherosclerotic heart disease with total 
occlusion of the right coronary artery.  He was 
rehospitalized in March 1997 with paroxysmal atrial 
fibrillation and systemic arterial hypertension and, in May 
1997, with unstable angina.  John M. Cox, M.D, monitored his 
cardiac status during this time period. 

In June 2000, the appellant's former wife and a family member 
submitted statements in support of his claim.  They wrote 
that the appellant returned from a weekend drill with the 
National Guard with chest pain in February 1983.  He was then 
hospitalized for a "heart attack".  At his hearing before 
the Board in September 2000, the appellant testified that he 
was diagnosed with coronary artery disease in February 1983.  
At that time, he believed that he was on ACDUTRA with the 
National Guard.  He did not recall if he was diagnosed with a 
heart attack at that time.  

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for coronary artery disease.  As an initial matter, the Board 
observes that the record contains no documentation of a 
period of ACDUTRA in February 1983.  Rather, the appellant's 
only documented periods of ACDUTRA were approximately 20 
years earlier.  Moreover, the record is devoid of any medical 
evidence that the subsequent onset of the appellant's heart 
disease was in any way related to these earlier periods of 
ACDUTRA.  

Further, the contemporaneous medical records in February 1983 
do not show that the appellant was on either ACDUTRA or 
INADUTRA (including weekend drill) at the onset of his 
symptoms.  On the contrary, the hospital records specifically 
document that the appellant was working at his civilian 
occupation when he began to experience chest pains.  Finally, 
the Board also observes that the medical records do not show 
that the appellant experienced a myocardial infarction or 
"heart attack" in February 1983.  The records at that time 
show a diagnosis of coronary artery disease; the appellant 
did not sustain a myocardial infarction until January 1997.  
Accordingly, the Board concludes that the appellant did not 
incur a disease or injury during a period of ACDUTRA or 
INACDUTRA.  The Board can identify no basis for an award of 
service connection and the appeal is denied.

B.	Hearing Loss and Tinnitus

The appellant's Army National Guard medical records include 
no complaints, findings, or diagnoses of hearing loss or 
tinnitus.  All audiological findings were within normal 
limits.  The records also contain no documentation of an 
incident of acoustic trauma.

In September 1998, the appellant presented at a VA Medical 
Center with complaint of hearing loss for years.  A December 
1998 VA audiology evaluation found bilateral sensorineural 
hearing loss of moderate to moderately severe on the right 
and mild to moderate on the left.  It was noted that the 
appellant believed that his hearing loss occurred during 
military service.  An evaluation performed in June 1999 noted 
no change since the previous study.  At that time, the 
appellant reported constant bilateral tinnitus.  

At a June 1999 VA audiological examination, the appellant 
reported hearing loss and tinnitus since the 1960's.  He 
reported a history of in-service noise exposure to combat 
artillery and gunfire, and no post-military noise exposure.  
The examiner found the likely etiology of the tinnitus and 
hearing loss to be acoustic trauma during military service.  
He found that the appellant's hearing loss was worse than 
would be predicted from age alone.  The appellant was 
assessed with bilateral moderate to moderately severe 
sensorineural hearing loss.

At a June 1999 VA ear disease examination, the appellant 
reported that his hearing loss began in service.  He claimed 
that he was near rifle and machine gun ranges for a 
considerable period of time.  At one time, he was in close 
proximity to fireworks that exploded and caused ringing of 
the ears.  Physical examination was negative and the 
appellant was diagnosed with tinnitus.

In a July 1999 report, Larry D. McIntire, D.O., wrote that it 
was his understanding that the appellant was exposed to a 
grenade explosion in service in 1961 and that significant 
acoustic trauma was encountered.  Tinnitus had persisted 
since that time and currently there was significant hearing 
loss.  The appellant was diagnosed with bilateral 
sensorineural hearing loss, acoustic trauma per history, and 
bilateral tinnitus.

In June 2000, a layperson submitted a statement in support of 
the appellant's claim.  He wrote that he had served with the 
veteran in Ft. Polk, Louisiana, and that the appellant was 
exposed to dangerous conditions that could have caused 
hearing loss.  At his hearing before the Board in September 
2000, the appellant testified that his hearing loss and 
tinnitus became noticeable in 1979.  He recalled that, while 
on ACDUTRA in 1961, he was near a cooking explosion and a 
simulated grenade explosion.  He also was exposed to gunfire 
and weapons noise.  He said that he had no noise exposure 
outside of service.

In a January 2001 report from Gregory L. Unruh, D.O., he 
stated that the appellant had demonstrated hearing loss.  The 
appellant had told Dr. Unruh that his hearing loss began 
prior to his discharge from the Army Reserve.  He was 
involved in the Cuban conflict and was exposed to artillery 
muzzle blasts and concussion from exploding shells.  Based on 
the appellant's history and the current examination, Dr. 
Unruh opined that the appellant's hearing loss was directly 
related to his Army Reserve service. 

Based upon the facts as discussed, the Board finds that a 
preponderance of the evidence is against service connection 
for bilateral hearing loss and tinnitus.  Significantly, the 
appellant's hearing loss was not diagnosed until December 
1998, more than 35 years following his periods of ACDUTRA.  
The appellant's Army National Guard medical records, 
including the examination of December 1983, contain no 
findings of hearing loss, and the appellant has submitted no 
medical evidence of continuity of hearing loss since his 
discharge from ACDUTRA.  

The Board acknowledges that the VA examiner and Dr. Unruh 
related the appellant's current hearing loss and tinnitus to 
noise exposure during service.  The Board finds that these 
opinions, however, were based upon unsubstantiated history 
provided by the appellant.  There is no indication that these 
physicians reviewed the appellant's medical or military 
history.  The appellant's DD 214 reflects that he served as a 
communications specialist during his short periods of 
ACDUTRA.  There is no documentation that the appellant served 
in combat or foreign service.  Accordingly, the Board finds 
that the objective evidence of record, which in significant 
part does not document any hearing impairment or tinnitus 
until many years after service, outweighs the opinions of the 
VA examiner and Dr. Unruh.  The appeal is denied.




ORDER

Service connection for coronary artery disease is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

